
	

114 S2581 IS: Biased IRS Audit Systems Prevention Act
U.S. Senate
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2581
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2016
			Mr. Burr introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To ensure that enforcement of Federal tax law by the Internal Revenue Service is not influenced by
			 political bias, inaccurate sources of information, or bias at the
			 individual examiner or department level, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Biased IRS Audit Systems Prevention Act.
		2.Ensuring Audit Transparency and Fairness
			(a)Audit transparency
 (1)In generalThe Secretary shall— (A)not later than the time a taxpayer is notified a tax return has been selected for an audit by the Internal Revenue Service, provide to the taxpayer sufficient information regarding the reason the tax return was selected for an audit, and
 (B)preserve, in accordance with paragraph (3), and make available for review by an applicable oversight entity, any information or criteria used by the Internal Revenue Service in selecting a tax return for auditing.
 (2)Information required to be disclosed to the taxpayerFor purposes of paragraph (1)(A): (A)Returns selected based on computer modeling In the case of any tax return selected for auditing based in whole or in part upon computer modeling, the information disclosed to the taxpayer shall include a description of any data used in such modeling which was—
 (i)provided by the taxpayer, including whether such information was filed electronically by the taxpayer or transcribed from a return which was printed and filed on paper, and
 (ii)provided from information obtained by the Internal Revenue Service from sources other than the taxpayer.
 (B)Returns selected other than by computer modelingIn the case of any tax return selected for auditing based in whole or in part upon a method other than computer modeling, the information disclosed to the taxpayer shall include the method employed and any data sources used by the examiner, including the methodology employed by the examiner for determining the validity of such sources.
 (C)No requirement to disclose identity of another taxpayerThe Secretary is not required to disclose the return information (as defined in section 6103(b) of the Internal Revenue Code of 1986) of any person other than the taxpayer whose return has been selected for audit.
 (3)Methodology for preserving information for oversightFor purposes of paragraph (1)(B)— (A)In generalThe Secretary shall document and record how many returns are selected for auditing based on—
 (i)randomized selection, (ii)scoring under the Discriminant Index Function System,
 (iii)a determination by an Internal Revenue Service examiner, (iv)any methodology not described in clauses (i) through (iii), and
 (v)any combination of methodologies described in clauses (i) through (iv). (B)Internally obtained informationIn the case of any tax return which is selected for audit in whole or in part based on information obtained by the Internal Revenue Service from sources other than the taxpayer, the Secretary shall document and record the source of such information.
 (4)DefinitionsFor purposes of this subsection: (A)Applicable entityThe term applicable oversight entity means any entity with responsibility for oversight of the activities of the Internal Revenue Service, including Congress, the Treasury Inspector General for Tax Administration, the Comptroller General, the National Taxpayer Advocate, and the Internal Revenue Service Oversight Board (as described in section 7802 of the Internal Revenue Code of 1986).
 (B)SecretaryThe term Secretary means the Secretary of the Treasury or such Secretary's delegate. (5)Effective dateThis subsection shall apply to tax returns selected for audit after the date of the enactment of this Act.
				(b)Termination of research audits
 (1)In generalThe Internal Revenue Service may not conduct any audit, investigation, or examination of a taxpayer that is primarily for the purpose of research.
				(2)Transfer of resources to prevent tax identity theft
 (A)In generalTo the maximum extent possible, the Commissioner of Internal Revenue shall repurpose resources for the National Research Program to combating tax refund fraud and identity theft.
 (B)ReportNot later than 6 months after the date of the enactment of this Act, the Commissioner of Internal Revenue shall submit to Congress a report on the resources that have been repurposed pursuant to subparagraph (A).
